Title: To Thomas Jefferson from John Barnes, 6 March 1805
From: Barnes, John
To: Jefferson, Thomas


                        
                            
                        6 Mch. 1805
                     
                        
                         The President of the United States To John Barnes, 
                        
                           1805
                           
                           
                           
                           
                           
                           
                           
                           
                           
                           
                        
                        
                           March 6th.
                           {
                           for
                           6 loaves best Sing’le
                           2/
                           4.
                           1.
                           4½
                           
                           
                           
                        
                        
                           
                            “
                           50. wt. coffee loose
                           2/9
                           6.
                           17.
                           6.
                           
                           
                           
                        
                        
                           
                           “
                           10t. Super Chocolate
                           3/
                           1.
                           10.
                           
                           
                           
                           
                        
                        
                           
                           “
                           9¼ pearl Barley
                           1/9
                           
                           16.
                           2.
                           
                           
                           
                        
                        
                           No. 1.
                           “
                           1. g fresh Mace
                           
                           
                           5.
                           7½
                           
                           
                           
                        
                        
                           
                           “
                           2, g do Nutmegs
                           4/3
                           
                           2.
                           6.
                           
                           
                           
                        
                        
                           
                           “
                           4 g Cinnimon
                           }
                           1/6
                           
                           12.
                           
                           
                           
                           
                        
                        
                           
                           “
                           4 g Cloves
                           
                           
                           
                           
                           
                        
                        
                           
                           “
                           Double Bag. 1/6. 25lb Rice
                           7½
                           
                           17.
                           1½
                           
                           
                           
                        
                        
                           
                           Seasoned Cannistr 6/9 8lb best Impl. 
                           18/9
                           7.
                           16.
                           9
                           
                           
                           
                        
                        
                           
                           
                           Cask for do.
                           
                           
                           2. 
                           6
                           
                           
                           
                        
                        
                           
                           
                           
                           
                           
                           
                           
                           23.
                           7.
                           6½
                        
                        
                           
                           
                           No. 2. large Keg &c. 1/4. 93 lb Jamaic Sugr. £6.5. 
                           
                           
                           
                           
                           5.
                           8.
                           6½
                        
                        
                           
                           
                           
                           
                           
                           
                           
                           28.
                           16.
                           1.
                        
                     
                  
                        
                            
                        
                    